Title: To Thomas Jefferson from Elias Glover, 13 April 1807
From: Glover, Elias
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Cincinnati April 13th 1807.
                        
                        I have not yet learnt whether a letter some time since forwarded covering an affidavit has been received, and
                            therefore feel considerable anxiety lest it may have miscarried.
                        Mr Smith called on me a few days since & enquired whether my affidavit had been taken & forwarded to the
                            President observing that he had been informed it had, but refused to give me the name of his informant—I informed him
                            that my Affidavit had been taken, but on his requesting a Copy I declined giving it. From what source his information was
                            derived I am entirely at a loss to know, as it was known only to two or three of my friends in this place—Whether he
                            recd an intimation of it from Washington (which I think by no means probable) or whether it was merely a conjecture of
                            his own, I am unable to ascertain, (the latter is most probable)—
                        I am also at a loss to know, what course he will pursue, But if an opinion can be found from his conduct on
                            former occasions he may probably attempt to injure my reputation, especially as Slander seems to be the order of the day—Should this be attempted I beg leave to refer you for my character to Mr Mansfield the Surveyor General, & Daniel
                            Symmes Esquire one of the Judges of the Supreme Court of this State. I mention these characters because they are well
                            acquainted with me, & are themselves known at Washington City, and therefore require no other recommendation than their
                            names
                        The person alluded to in my affidavit will give his if requested which will be in substance the same as that
                            I had the honor to transmit—
                        Pray excuse the trouble this may give you 
                  And believe me with Sentiments of the highest respect Your obt Hble
                            Servt.
                        
                            Elias Glover
                            
                        
                    